I concur in judgment only with the majority opinion. As an initial matter, I note that it is not the general practice of this court to name trial judges and magistrates in appellate opinions. Therefore, I adopt the concurring opinions in State v. Thomas (May 13, 1999), Cuyahoga App. Nos. 72536, 72537, unreported; and Garnettv. Garnett (Sept. 16, 1999), Cuyahoga App. No. 75225, unreported.
I concur with the majority's review of plaintiff's first assignment of error and defendants' cross-assignment of error. As far as the second assignment of error, I can only concur with the final disposition. As a cautionary note, I underscore that the plain error doctrine should only be used under exceptional circumstances, and not freely exercised whenever an appellate court perceives a possible inequity. *Page 525